     Case 5:20-cv-00086-DCB-MTP Document 24 Filed 02/11/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
MANPREET SINGH                                                PETITIONER

V.                               CIVIL ACTION NO. 5:20-CV-86-DCB-MTP

WARDEN SHAWN GILLIS                                           RESPONDENT



              Order Adopting Report and Recommendation
     This matter is before the Court on Manpreet Singh’s Petition

for Writ of Habeas Corpus [ECF No. 1] and Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 22], to which no

objections have been filed. On December 7, 2020, Respondent filed

a Motion to Supplement his Response [ECF No. 21] and notified the

Court that Petitioner was removed from the country on June 22,

2021. Judge Parker recommends that the Petition for Writ of Habeas

Corpus be dismissed with prejudice and Petitioner’s request for

attorney’s fees be denied.

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge

Michael T. Parker’s Report and Recommendation is ADOPTED as the

findings and conclusions of this Court.

     A final judgment shall be entered of even date herewith in

accordance with Rule 58 of the Federal Rules of Civil Procedure.

                                    1
Case 5:20-cv-00086-DCB-MTP Document 24 Filed 02/11/21 Page 2 of 2



SO ORDERED, this the 11th day of February, 2021.




                                     __/s/ David Bramlette_______
                                     UNITED STATES DISTRICT JUDGE




                               2
